Citation Nr: 1509924	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and April 2013 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  In July 2012, the RO in Chicago, Illinois denied service connection for bilateral hearing loss.  In April 2013, during the pendency of appeal, the RO in St. Paul, Minnesota granted service connection for left ear hearing loss with a zero percent disability rating, effective February 8, 2012.

In October 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.  

The Board notes that although the Veteran has not perfected his appeal of an initial compensable rating for left ear hearing loss by submitting a VA Form 9, the Court has held that the filing period for a Substantive Appeal in a claim for VA benefits is not jurisdictional.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this case, the Veteran confirmed in the videoconference hearing that he intended to appeal the issues of service connection for right ear hearing loss and an initial compensable rating for service-connected left ear hearing loss.  Given the above and because the Board took hearing testimony on the issue, the Board accepts the issue as on appeal.

The Board also notes that in October and December 2014, after the issuance of the 
September 2014 Supplemental Statement of the Case, the Veteran submitted additional medical records and supporting evidence.  These documents were accompanied by waivers of RO consideration.  38 C.F.R. § 20.1304(c).





FINDINGS OF FACT

1.  The Veteran currently has right ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.  However, symptoms of right ear hearing loss were not chronic in service and have not been continuous since service separation, and the current right ear hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.

2. For the entire appeal period, the service-connected left ear hearing loss is shown to have been manifested by hearing acuity measured at a Level I designation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  For the entire period of appeal, the criteria for the assignment of an initial compensable rating for service-connected left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, this matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing an FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2012 and May 2014 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disabilities.  Medical opinion addendums to the VA examinations were provided in April 2013 and September 2014.  The Board finds the VA examinations and addendums adequate for adjudication purposes.  The examinations were performed by audiologists based a solicitation of history and symptomatology from the Veteran and an examination of the Veteran.  The examination reports are accurate and fully descriptive.  The June 2012 examination report and April 2013 addendum include an opinion as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  The May 2014 examination report and September 2014 addendum is also fully descriptive and provides the requested information regarding the etiology and severity of the Veteran's claimed disabilities.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Service Connection Claim 

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, a disease of the nervous system such as sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he incurred right ear hearing loss as a result of noise exposure from jet engines and high-powered tools and machines while serving in the Air Force.  He asserts that when he was discharged, he was given a physical and the physician asked him if he was a cop because his hearing had dropped drastically since his previous physical.  See the May 2013 VA Form 9; the April 2014 statement.

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by jet engines and machinery.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 notes that he was an aircraft structural maintenance craftsman.  For this reason, the in-service injury of acoustic trauma to the Veteran's right ear is established.

The Board also finds that the Veteran has sensorineural hearing loss of the right ear that meets the criteria of 38 C.F.R. § 3.385.  In May 2014, the Veteran was afforded a VA audiological examination, which reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT EAR
40
30
45
45
40

The Veteran's speech recognition score using the Maryland CNC Test was 88 percent in his right ear.  The diagnosis was sensorineural hearing loss from 500 to 4000 hertz.  The May 2014 audiological examination shows that the Veteran's auditory thresholds at 500, 2000, 3000, and 4000 hertz are 40 decibels or greater, and that his auditory thresholds are also greater than 26 decibels at 500, 1000, 2000, 3000, and 4000 hertz.  The Board therefore finds that the Veteran has a current right ear hearing loss disability.

The preponderance of the evidence, however, establishes that the current right ear hearing loss is not due to or related to service, to include the noise exposure in service.  The Veteran's March 1990 enlistment examination reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
10
5
0
0
5

Service treatment records are silent for complaints, diagnosis, or treatment of right ear hearing loss during service.  The Veteran's March 1996 separation examination reflected the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
15
10
5
5
10

Thus, although the right ear showed some degree hearing loss upon the Veteran's discharge from service, it did not meets the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels). 

There is also no medical evidence showing a diagnosis of right ear sensorineural hearing loss within one year from service separation in March 1996, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of right ear sensorineural hearing loss within one year from service separation.  Therefore, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of right ear hearing loss during service or continuous symptoms of hearing loss since service.  The March 1990 service entrance examination and March 1996 service separation examination show that the Veteran did not have right ear hearing loss for VA purposes.  The service treatment records do not document right ear hearing loss symptoms or complaints, and the Veteran did not report having any right ear trouble or hearing loss in his separation examination.

Post-service medical records indicate that nearly 16 years passed between the Veteran's discharge from service and when filed a claim for hearing loss.  A September 2000 VA treatment record indicates that the Veteran had no hearing loss.
 In a July 2009 VA examination to establish primary care at a VA outpatient clinic, the Veteran did not complain of right ear hearing loss and his hearing was found to be good.  This lengthy period without complaints or treatment weighs against the finding that the left ear hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

Treatment records are silent for any mention of hearing loss until June 2012, when the Veteran underwent a VA audiometric examination.  The Veteran reported that he worked for McDonnell Douglass from 1998 to 1999, as a compressor from 2000 to 2001, and doing auto body work from 2009 to 2012.  The examination reflected the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
15
10
20
30
25

The Veteran's speech recognition score using the Maryland CNC Test was 96 percent in his right ear.  Thus, although the right ear showed some degree hearing loss since the Veteran's examination in March 1996, it did not meets the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In December 2014, the Veteran submitted an audiological evaluation, conducted at a private facility by an audiologist.  The evaluation report indicates that the Veteran currently has right ear hearing loss and a Maryland CNC Test score of 84 percent; however, the audiologist did not opine on whether the Veteran's right ear hearing loss was etiologically related to his active service.  Moreover, the Veteran reported that his hearing loss had been ongoing for 10 years, which indicates that the problem began in approximately 2004, more than 7 years after the Veteran's discharge from service.

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of right ear hearing loss in service and continuously after service.  The service treatment records do not document any complaints of right ear hearing loss.  The Veteran did not report right ear hearing loss symptoms upon separation examination in March 1996.  The Veteran has not provided any lay evidence that documents continuous right ear hearing loss symptoms since service; he has only asserted that the current right ear hearing loss is related to service.  He has also not provided any medical evidence documenting continuous symptoms since service.  Thus, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current right ear hearing loss is not medically related to active service.  The June 2012 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the right ear hearing loss was attributable to the noises to which the Veteran was exposed in service.  The basis for the audiologist's opinion was that the Veteran's hearing was within normal limits upon his entrance and exit from active service, and that there was no evidence of a threshold shift in the entrance and exit audiograms.  Furthermore, in a September 2014 audiometric examination addendum, a VA examiner reiterated that there was no significant threshold shift at any frequency in the right ear during service.  The examiner explained that a delayed onset of hearing loss is extremely unlikely and supported this rationale by citing to the Institute of Medicine which indicated that laboratory studies in humans and animals were sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone threshold were measurable immediately following exposure.  As such, the absence of a significant threshold shift between the entrance and separation examinations for the Veteran's right ear hearing meant it was less likely as not that the Veteran's right ear hearing loss was caused by or aggravated by his exposure to military noise.

The Board finds the June 2012 and September 2014 VA medical opinions to be probative.  The VA examiners reviewed the Veteran's service treatment records, medical records, and claims file before rending opinions.  The February 2011 audiologist solicited a medical history from the Veteran and conducted a physical examination of the Veteran, and the January 2014 examiner reviewed the Veteran's claims file before rendering her opinion.  Both examiners provided explanations and rationales for their opinions.  The Board finds that the opinions are based upon sufficient facts and data, and are consistent with the Veteran's service treatment records.  The opinions are therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the Veteran is not competent to address.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the June 2012 and September 2014 VA examiners.  Although the private audiological evaluation submitted in December 2014 documents the Veteran's current severity of his hearing loss, the report does not opine on whether the hearing loss is related to the Veteran's service.  There is no competent medical evidence to establish a nexus between the current right ear hearing loss and any documented event or incident of service. 

 In light of the above, the Board finds that the preponderance of the evidence is against a finding that the right ear sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for right ear hearing loss is denied.


III.  Increased Rating Claim

Pertinent Law and Regulations

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.
Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I




If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected left ear hearing loss at any time during the appeal period. 

Upon VA audiometric evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
LEFT EAR
10
25
45
35
28.75

The average puretone threshold for the right ear was 28.75 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear. 

The findings of the June 2012 evaluation translates to Level I hearing loss in left ear when applied to Table VI of the rating schedule.  The nonservice-connected right ear is also assigned a Level I.  See 38 C.F.R. § 4.85(f).  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule. Therefore, an initial compensable disability evaluation is not warranted under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 




Upon VA audiometric evaluation in May 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT EAR
30
40
60
50
45

The average puretone threshold for the left ear was 45 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear. 

The findings of the May 2014 evaluation translate to Level II hearing loss in left ear when applied to Table VI of the rating schedule.  The nonservice-connected right ear is assigned a Level I.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, an initial compensable disability evaluation is not warranted under Diagnostic Code 6100.  

Upon private audiometric evaluation in December 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
LEFT EAR
55
65
70
75
66.25

The average puretone threshold for the right ear was 66.25 decibels.  Speech audiometry revealed speech recognition ability of 44 percent in the left ear. 

The findings of the December 2014 evaluation translate to Level VIII hearing loss in left ear when applied to Table VI of the rating schedule.  The nonservice-connected right ear is assigned a Level I.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, an initial compensable disability evaluation is not warranted under Diagnostic Code 6100.  

In sum, for the reasons expressed, an initial compensable disability evaluation is not warranted for the left ear hearing loss under Diagnostic Code 6100 at any time during the appeal period.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board also considered the provisions for paired organs under 38 C.F.R. § 3.383; however as the left ear is not compensable to a degree of 10 percent or more this regulation does not apply.  38 C.F.R. § 3.383 (a)(3).  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the claim of an increased rating for left ear hearing loss is denied.

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms and disability picture are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  As stated and analyzed above, the zero percent schedular rating contemplates the Veteran's left ear hearing loss based on puretone and speech recognition criteria.  The Board further notes that the VA examination addresses the functional effects of the Veteran's hearing loss by noting that the Veteran had difficulty understanding speech in the presence of background noise, that hearing aids were working well. See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  The Board further considered the Veteran's report to the private physician that he had problems listening to TV, in restaurants and other noisy places and in large groups.  Id.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  Furthermore, 38 C.F.R. § 4.86(b) compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise. See 64 Fed. Reg. 25203 (May 11, 1999).  In other words, he did not assert that he had any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.




ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


